NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
VERMONT YANKEE NUCLEAR POWER
CORPORATION, '
Plaintiff-Cross Appellcmt,
V.
ENTERGY NUCLEAR VERMONT YANKEE, LLC
AND ENTERGY NUCLEAR OPERATIONS, INC.,
Plaintiffs-Cross Appellants, ' '
V. "
UNITED STATES,
Defendant-Appellant.
2011-5033, -5034, -5042
Appeals from the United States Court of Federa1
C1aims in consolidated case nos. 02-CV-898 and 03-CV-
2663, Judge Thomas C. VVhee1er.
ORDER
Upon consideration of the United States' motion for
an extension of time to file its response/reply brief,
I'r is ORDERED THAT:

VERMONT YANKEE NUCLAR POWER V. US 2
The briefing schedule is stayed, pending this court's
action on the United States‘ notice filed on July 6, 2011.
cc:
s8
FoR THE CoURT
AUG 1 7 2011
/s/ J an Horbaly
J an Horb aly
Clerk
Date
FlL
U.S. COURT 0FEI?PEA FOR
Richard James C0nway, Esq. LS
THE FEDERAL C|RCU|T
Brad Fagg, Esq.
Harold D. Lester, Jr., Esq.
Ky1e Landis-Marinello, Esq. AUG 1 7 2011
.lAN HDR__BALY
CLERK